Title: To Benjamin Franklin from Benjamin Gale, 7 August 1775
From: Gale, Benjamin
To: Franklin, Benjamin


This letter was apparently Franklin’s first news of an invention that might, given a fair trial, have affected the course of the war. Until the entrance of France, Britain had virtually complete control of the sea; the Royal Navy supplied and reinforced British armies, and moved them at will along the coast. Any challenge to the navy’s predominance would have had incalculable consequences, and the Turtle, the submarine described in this letter, was such a challenge in embryo. It was a threat only to a ship at anchor, but a British squadron supporting an army ashore had to have a safe anchorage.
The inventor developed and tested his prototype for a year after this description of it was written. He and his companions were not completely ready for action when the New York campaign reached its crisis at the end of August, 1776, but they attempted to destroy Lord Howe’s flagship. The attempt failed, as did later efforts, and the idea was discarded; more than a century passed before the submarine became an effective weapon. But the Turtle, crude as it was, first demonstrated the possibility of underwater attack, and so provided one of the intriguing if’s of history.
 
Honoured and Dear Sir
Killingworth 7 Augt 1775.
After so Long Absence I have been Impatient To Congratulate You on Your Safe return to America, at a Time when Your Councel is so much Wanted, but have denyd my self that Pleasure, on Acct. of the Important Business in which I knew You were engag’d. The Scituation of this Country is truly Alarming, my Expectations of Aid from our freinds in Brittain but small, but God be praised the Machinations of those who should have been our Freinds to ruin us, have been in a Surprizing Manner frustrated, and on the Other hand our most Unpromising Enterprizes have been Crown’d with Success.
You[r Congress dou]btless have [heard? Intim]ations [of the Inven]tion of a [new Machine?] for the D[estruction of? Ship]s of W[ar. I now sit?] down to Give [you an] Acct of th[at Machine and?] what Exper[iments have] been Alr[eady made? wit]h it, what I relate [you] may Intire[ly rely] upon to be fact. I will not at this Time attempt to Give You a Minute Description of the Form, as the Post is now Waiting. Thus Much, it doth not Exceed 7 feet in Length, and the Depth not more then 5½ feet, the Person who Navigates it, sits on a Bench in the Center of the Machine. The Person who Invented it, is a Student of Yale Colledge, and is Graduated this Year. Lives within five Mile of me. I was the second Person who ever was permitted to see it, there being no other Workman but himself and Brother, Excepting what Iron Work is wanted, which was done by His direction. His Plan is to place the Cask Containing the Powder on the Outside of the Machine, and it is so Contrived, as when it strikes the Ship, which he proposes shall be at the Keil it Grapples fast to the Keil, and is wholly Disengag’d from the Machine. He then Rows off. The Powder is to be fired by a Gun Lock fixed within the Cask which is sprung by Watch work, which he can so order as to have that take place at any Distance of Time he pleases. The Experiments that has as Yet been Made are as follows. In the Most Private Manner he Conveyd it on Board a sloop In the Night and went out into the sound. He then sunk under Water, where he Continued about 45 Minutes without any Inconveniency as to Breathing. He Can Row it either Backward or forward Under water about 3 Miles an Hour, And Can steer to what Poi[nt o]f Compass he pleases. He Can Rise to the [top of?] the Water a[t any Time?] when he Pleases to [obtain a? fr]esh supply o[f air wh]en that is Exhausted. [He has also?] a Machine [already prep?]ard by which he can [tell the? dep]th under w[ater and can then?] admit water if [it is needed?] to Bring [the Machin]e into a perfect [Equilibr]ium with [the water.] He has allso another Pair of Oars by which he Can Rowe it either up or Down, and a forcing Pump by which he Can free himself from the Water which he Admits to bring the Machine to a Proper Equilibrium with the Water. At the Top he has a pair of Glass Eyes by which he sees Objects Under Water. These Parts are all Compleat and these Experiments he has Already Made. I might add, he has an Anchor by which he Can remain in Place to Wait for Tide Opportunity &c. and again Weigh it at Pleasure. About 1000 Weight of Lead is his Ballast, part of which is his Anchor, which he Carries on the outside at Bottom of the Machine. This story may Appear Romantic, but thus far is Compleated and All these Experiments above related has been Actually Made, He is now at New Haven with Mr. Doolittle an Ingenious Mechanic in Clocks &c. Making those Parts which Conveys the Powder, secures the same to the Bottom of the Ship, and the Watchwork which fires it. I every Minute Expect his return, when a full Tryal will be made. And Give me Leave to Say, it is all Constructed with Great simplicity, and Upon Principles of Natural Philosophy, and I Conceive is not Equall’d by any thing I ever heard of or saw, Except Dr. Franklins Electrical Experiments. He Builds it on his own Acct. He was Urgd to Ask some Assistance from the Goverment. Upon the Leiut. Govrs. seeing it they Offered him Assistance, but it was so Inconsiderable a sum he refusd it, and says he will go through with it at his own Risque. The Only Objections in my Mind from what I have seen of the Machinery of it is that he Cannot see under Water so Deep so perfectly as to fix it right, and w[hethe]r 100 Weight of Powder will force its way through the ship. I fear the Water will give way before the Bottom of the ship, and the force of the Explosion Eluded. The Whole machine may be Transported in a Cart. I might have added he has made the Experiment of firing Powder Under Water after remaining there 15[?] Minutes. I have been Long Urging him for permission to Acquaint You with these facts. He at Length has Consented with this Condition that I request You would not Mention the Affair Untill he has made the Experiment. When Compleated, if Agreable I will Acquaint you with the Experiments he makes before he goes with it down to Boston. He is Quite Certain he Can Effect the thing and his reasoning so Philosophically and Answering every Objection I ever made that In truth I have great relyance upon it.
I Congratulate You on Your Appointment to Your Former Situation with regard to the Post Office by the Continental Congress, and Would beg Leave Just to Mention Coll. Saltonstal of N London to that Department In N London a Worthy Good Man, who has Met with some Misfortunes. I Conclude another will be Thought Necessary at N Haven. If that has not been Already Engag’d Dr. Leveret Hubbard Jur. of that Town Who Married a Daughter of Mine I beg Leave to Recommend to Your favourable Notice. Better Regulations of the Office Most Certainly is Greatly Necessary and would further Presume to Add Great Complaints have been Made of Some of the Post Riders. I ask Ten Thousand Pardons for presuming to Trouble You with this Long Acct. which I fear will Appear to You too Romantic to Obtain Beleiff, but have Endeavoured in the Strictest Sense to relate Facts Truly. You Will Excuse Incorrectness as the Post Waits the Writing of this and Believe that I am with Great Truth and Sincerity Your Most Obedient and Most Humble Servant 
Benja Gale
 
Endorsed: Dr Gale
